         Case 2:19-cv-00919-MHT-KFP Document 48 Filed 01/06/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION


ELRICK HARRIS,            )
                          )
        Plaintiff,        )
                          )
v.                        )                          No.: 2:19-cv-919-MHT-KFP
                          )
HYUNDAI MOTOR             )
MANUFACTURING OF ALABAMA, )                           UNOPPOSED
LLC,                      )
                          )
        Defendants.       )

                        UNOPPOSED MOTION TO SEAL
          Comes Defendant Hyundai Motor Manufacturing of Alabama, LLC

("HMMA" or "Defendant"), in the above-styled action and moves this Court,

without opposition, to seal in this action Doc. 47, which Plaintiff filed today, and in

support thereof, says as follows:

          1.   Defendant seeks, without objection, (see Attachment A), to have sealed

the Objection (Doc. 47) Plaintiff filed today.

          2.   Defendant moved in Doc. 30 to prevent Plaintiff from using certain

information Defendant contends is privileged, Plaintiff responded in Doc. 33,

Defendant replied in Doc. 40, and Plaintiff Sur-Replied in Doc. 42.

          3.   This Court ordered in Doc. 39 that the Doc. 40 Reply be sealed, and in

Doc. 44, that the Doc. 42 Sur-Reply be sealed, entering these orders on Defendant’s


44787310 v1                                1
         Case 2:19-cv-00919-MHT-KFP Document 48 Filed 01/06/21 Page 2 of 4




motions (Docs. 36 and 43) because Defendant contended Docs. 40 and 42 discuss

privileged information.

          4.   Defendant now seeks, without objection, to have Doc. 47 sealed for the

same reason.

          WHEREFORE, premises considered, Defendant respectfully requests its

Motion be granted.

                                        Respectfully submitted,

                                        /s/ John J. Coleman, III
                                        John J. Coleman, III
                                        Attorney for Defendant


OF COUNSEL:
BURR & FORMAN LLP
420 North 20th Street, Suite 3400
Birmingham, Alabama 35203
Telephone: (205) 251-3000


                           CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing document by Notice
of Electronic Filing, as well as by U.S. First Class Mail, hand delivery, fax or email
on this the 6th day of January, 2021:

                                Mark G. Montiel, Jr.
                             MONTIEL HODGE, LLC
                           400 Poydras Street; Suite 2325
                           New Orleans, Louisiana 70130


                                        /s/ John J. Coleman, III
                                        OF COUNSEL

44787310 v1                                2
Case 2:19-cv-00919-MHT-KFP Document 48 Filed 01/06/21 Page 3 of 4




             ATTACHMENT A
                Case 2:19-cv-00919-MHT-KFP Document 48 Filed 01/06/21 Page 4 of 4


Hughes, Valentina

From:                                Mark Montiel <mmontiel@montielhodge.com>
Sent:                                Wednesday, January 06, 2021 4:01 PM
To:                                  Coleman, John
Cc:                                  Hughes, Valentina
Subject:                             Re: [EXTERNAL] Harris v. HMMA


[EXTERNAL EMAIL]

No opposition to sealing it. My phone number is the same.

Sent from my iPhone



       On Jan 6, 2021, at 3:59 PM, Coleman, John <jcoleman@burr.com> wrote:


       CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you
       recognize the sender and know the content is safe.

       Mark

       1-need your new phone number (I see you moved)

       2-The contents of this pleading reveal documents currently ordered under seal. This objection, filed in
       open court, violates that order. Are you moving to have this objection sealed today, will you agree not
       to oppose my motion to do so, or do I need to seek to enforce the Order?

       jjciii


                                                        John James Coleman III • Partner
                                                        Burr & Forman LLP
                AL • DE • FL • GA                       420 North 20th Street , Suite 3400, Birmingham, Alabama 35203
                MS • NC • SC • TN                       direct 205-458-5167 • fax 205-244-5623 • cell 205-335-7020
                                                        jcoleman@burr.com • www.burr.com


                                                        360 Attorneys. 19 Offices. 1 Firm. Southeastern Strong.




       The information contained in this email is intended for the individual or entity above. If you are not the intended recipient, please do not
       read, copy, use, forward or disclose this communication to others; also, please notify the sender by replying to this message, and then
       delete this message from your system. Thank you.
       <Doc#_44786903_v_1_Doc 47 Objection to Magistrate_s PO.PDF>




                                                                   1
